The opinion of the court was delivered by
Rogers, J.
— Without doubt, the docket of a justice of the peace-is evidence to show: a judgment; so, that the single question which we have to determine is, whether the docket was sufficiently proved or identified. The plaintiff,offered in evidence a book, purporting to be the docket of Samuel«/?. Brown, Esq., a justice of the peace,, and containing, as was alleged, (and which we are to take as true,.) the record of a judgment, Dennison against Otis, accompanied with proof, that thejustice was absent from the county, and had been so-for several weeks; that the book was found in his office, and was in hisRand-writing. The testimony was rejected, because no Subpoena was taken fot; the justice, who resided in .the county, and was, at the time of trial, within reach of an attachment. The Court of Common Pleas, it would seem-, had gone on the idea,, that no person but the justice himself could prove his docket. We do not consider this to be the law, as it would introduce a strictness in relation to the-docket of a justice, which would be attended with great inconvenience in practice. Any person-who knows the fact, may identify the docket, so, far as to. lay a .foundation for its introduction to. the jury,, who must ultimately decide; or, circumstances may be shown which afford a reasonable presumption, that the book offered,, is the docket of the justice. It is admitted,, that Brown is a justice of the peace; it was shown that he was absent; the book purported to be his. docket, that is, as I understand the offer, it was so- la-belled, or bore intrinsic marks of being a record of his official pro-, ceedings; it was found:, in his office, and was in his hand-writing.. Under these circumstances, we would supposé there was no reasonable room for doubt, that it was the docket of the justice; or, at any rate, we can perceive no violation of principle, and but little danger in handing it over'to the jury for their inspection. No Subpoena was-issued for thejustice, but this is accounted for by the fact, that he was absent from the county. That he was then within reach of an attachment, we think of little consequence, as we consider the testimony of the justice not the only proof of the identity of his docket..
Judgment reversed,, and a venire facias de novo awarded.